Exhibit 10.2

 

AMENDMENT TO THE
LIVE OAK BANCHSARES, INC.
NONSTATUTORY STOCK OPTION PLAN

 

WHEREAS, the Board of Directors of Live Oak Bancshares, Inc. (the “Company”)
deems it to be in the best interests of the Company and its stockholders to
amend the Company’s Nonstatutory Stock Option Plan (the “Plan”) in order to
expand the permitted means of payment for the exercise of stock options issued
under the NSO Plan to include payment through (i) a broker-dealer sale and
remittance procedure and (ii) a “net exercise”.

 

NOW, THEREFORE, the Plan shall be amended as follows.

 

1.Section 7 of the Plan shall be deleted in its entirety and the following
substituted in lieu thereof:

 

“7.Payment of Option Price. Subject to the applicable laws, payment for shares
subject to an Option may be made (a) in cash, (b) in issued and outstanding
shares of Common Stock, (c) through a broker-dealer sale and remittance
procedure pursuant to which the optionee (i) shall provide written instructions
to a Company designated brokerage firm to effect the immediate sale of some or
all of the purchased shares and remit to the Company sufficient funds to cover
the aggregate exercise price payable for the purchased shares and (ii) shall
provide written directives to the Company to deliver the certificates (or other
evidence satisfactory to the Company to the extent that the shares are
uncertificated) for the purchased shares directly to such brokerage firm in
order to complete the sale transaction; or (d) through a “net exercise” such
that, without the payment of any funds, the optionee may exercise the Option and
receive the net number of shares equal to (i) the number of shares as to which
the Option is being exercised, multiplied by (ii) a fraction, the numerator of
which is the fair market value per share on such date less the Option Price, and
the denominator of which is such fair market value per share on such date.”

 

2.Except as herein amended, the terms and provisions of the Plan shall remain in
full force and effect as originally adopted and approved, as amended to date.

 